3DETAILED ACTION
Response to Amendment
The Amendment filed September 16, 2022 has been entered. Claims 1 – 7 and 9 – 20 are pending in the application with claim 8 being cancelled and claims 15 and 16 being withdrawn. The amendment to the claims has overcome the claim objections and 112 rejections set forth in the last Non-Final Action mailed June 16, 2022.
Claim Objections
Claim 10 is objected to because of the following informalities. Appropriate correction is required.
Claim 10, lines 1-2: “a circular plate shape that includes a central portion configured to elastically protrude away from a plane of the circular plate shape” should read --the circular plate shape that includes the central portion configured to elastically protrude away from the plane of the circular plate shape--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 – 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2014/0286747 – herein after Fang) in view of Mota et al. (US 5,344,293 – herein after Mota).
In reference to claim 1, Fang teaches a flow path conversion pump (in fig. 1A) comprising: 
an inlet pipe (26) configured to guide a flow of water (see ¶20); 
an impeller housing (21) fluidly connected to the inlet pipe to receive water introduced from the inlet pipe, having an impeller (60) built therein, and including a first housing outlet (see fig. A below: outlet corresponding to first passage 23) and a second housing outlet (see fig. A below: outlet corresponding to second passage 24) formed parallel to a tangential direction of rotation of the impeller (see fig. 2); 
a flow path switch (30+31) forming an internal space, including a first switch inlet (39a) and a second switch inlet (39b), which fluidly communicate with the first housing outlet and the second housing outlet, respectively, and including a first switch outlet (35a) and a second switch outlet (35b), which fluidly communicate with the first switch inlet and the second switch inlet, respectively 
a diaphragm (80) that is disposed in the internal space of the flow path switch, that separates the first switch inlet from the second switch inlet, and that separates the first switch outlet from the second switch outlet (as seen in fig. 2); and 
a motor (40) that is connected to the impeller and configured to rotate the impeller,
wherein the diaphragm (80) includes an elastic material (see ¶17: 80 is a flexible valve) and has a circular plate shape (as seen in fig. 3A), the diaphragm (80) including a central portion (86 for instance; see fig. 2, 5A and 5B) configured to protrude away from a plane (see dotted line in fig. A above) of the circular plate shape with a curvature [the central portion 86 has curved surface that protrudes in the claimed manner].


    PNG
    media_image1.png
    730
    720
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Fang to show claim interpretation.
Fang remains silent on: “the diaphragm being pre-formed to maintain the protruding shape of the central portion, and wherein a protruding direction of the central portion of the diaphragm is configured to, based upon an external force, change in an opposite direction relative to the plane of the circular plate shape”.
However, Mota teaches a similar flow path conversion pump wherein (see figs. 1 and 2) comprising: a diaphragm (M1+M2), wherein the diaphragm (M1+M2) being pre-formed to maintain the protruding shape of the central portion (7+9), and wherein a protruding direction of the central portion of the diaphragm is configured to, based upon an external force (i.e. under fluid pressure), change in an opposite direction relative to the plane of the circular plate shape (which is into and out of the page) [this change can be seen in fig. 2 or fig. 4].
Fang discloses (in ¶29) “When valve 80 is not subject to external force, central portion 86 is distanced from openings 37 of first and second outlet pipes 35a and 35b”. This position of the valve in Fang is understood as an “intermediate position” and this position has drawbacks associated as discussed by Mota (see col. 1, lines 67-68 and col. 2, lines 1-24 in Mota). Fang further discloses (in ¶36) “In some embodiments, valve 80 and the openings 37 of first and second outlet pipes 35a and 35b may take on various shapes, and are not restricted to those illustrated in the figures”.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the openings 37 of first and second outlet pipes 35a and 35b in the flow path conversion pump of Fang for the purpose of using the diaphragm valve assembly (i.e. assembly with two diaphragms) as taught by Mota in order to address the drawbacks associated with “the intermediate position” of the diaphragm, as discussed above (see col. 2, lines 27-30 in Mota), thus providing a leakproof sealing.
In reference to claim 2, Fang teaches the flow path conversion pump, wherein the first housing outlet (see fig. A above: outlet corresponding to first passage 23) and the second housing outlet (see fig. A above: outlet corresponding to second passage 24) extend in a same direction.
In reference to claim 3, Fang teaches the flow path conversion pump, wherein (in view of fig. A above and fig. B below) when viewed from a first direction (this direction being into and out of the page in view of fig. A), the flow path switch extends from a first portion (bottom portion) to a second portion  (top portion) in a second direction (vertical direction in view of fig. 2) and has a width that decreases from the first portion toward a middle portion (portion in the vicinity of element 38) in the second direction and increases from the middle portion toward the second portion in the second direction, the middle portion being disposed between the first portion and the second portion.

    PNG
    media_image2.png
    626
    785
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1A of Fang to show claim interpretation.
In reference to claim 4, Fang teaches the flow path conversion pump, wherein (in view of figs. A and B above), when viewed from a third direction perpendicular to the first direction and the second direction, the flow path switch is circular.
In reference to claim 5, Fang teaches the flow path conversion pump, further comprising (see fig. B above or fig. 2): a sealing line (wall 38) that extends from an inner side of the flow path switch toward the internal space of the flow path switch at the middle portion.
In reference to claim 6, Fang teaches the flow path conversion pump, wherein the flow path switch includes two parts (a part forming a first flow path as seen in fig. 4A and a part forming a second flow path as seen in fig. 4B) that are disposed around the diaphragm, and wherein at least a portion of the diaphragm (portion 82 of 80) is overlapped with the two parts and sandwiched between the two parts.
In reference to claim 7, Fang teaches the flow path conversion pump, wherein an interface between the flow path switch and the portion of the diaphragm defines a closed curve [similarly as described by the applicant in ¶67 of the pg.pub of the instant application, the claimed feature is also present in Fang; in Fang: the flow path switch is coupled with the diaphragm interposed therebetween and overlapped with a portion of the outermost portion 82 of the diaphragm 80, and the overlapping portion of the outermost portion 82 and the flow path switch forming a closed curve].
In reference to claim 9, Fang, as modified, teaches the flow path conversion pump, wherein the protruding direction of the central portion of the diaphragm is configured to change by 180° relative to the plane of the circular plate shape by the external force (see fig. 2 of Mota for instance)
In reference to claim 10, Fang teaches the flow path conversion pump, wherein the diaphragm (80) has a circular plate shape (as seen in fig. 3A) that includes a central portion (84+86) configured to elastically protrude away from a plane (see dotted line in fig. A above) of the circular plate shape, and wherein the central portion of the diaphragm is configured to sealingly contact the sealing line (wall 38) of the flow path switch.
In reference to claim 11, Fang teaches the flow path conversion pump, wherein the diaphragm (80) defines a continuous curvature (see fig. C below: curvature shown by sketched line) that varies from an outermost portion of the diaphragm (for instance portion with feature 82) to the central portion (86) of the diaphragm based on protrusion of the central portion of the diaphragm [as seen in figs. 4A and 4B: the curvature portion varies when central portion 86 with protrusion moves left or right].

    PNG
    media_image3.png
    789
    350
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    768
    351
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    741
    343
    media_image5.png
    Greyscale

Fig. C: Edited figs. 2, 5A and 5B of Fang to show claim interpretation.
In reference to claim 12, Fang teaches the flow path conversion pump, wherein (in fig. 5B or rightmost picture in fig. C above) the diaphragm includes a coupling portion (82) at the outermost portion, the coupling portion being thicker than other portions of the diaphragm.
In reference to claim 13, Fang teaches the flow path conversion pump, wherein the flow path switch includes two parts (a part forming a first flow path as seen in fig. 4A and a part forming a second flow path as seen in fig. 4B) that are disposed around the diaphragm, and wherein the coupling portion (82) of the diaphragm is overlapped with the two parts and sandwiched between the two parts.
In reference to claim 14, Fang teaches the flow path conversion pump, wherein (as seen in figs. 4A and 4B) the diaphragm is configured to selectively close a first flow path through the first housing outlet, the first switch inlet and the first switch outlet or a second flow path through the second housing outlet, the second switch inlet and the second switch outlet.
In reference to claim 17, Fang teaches the flow path conversion pump, wherein (in fig. 5B or rightmost picture in fig. C above) the diaphragm includes a bent portion (84) adjacent to the outermost portion (82), the bent portion being thinner than other portions of the diaphragm.
In reference to claim 18, Fang teaches the flow path conversion pump, wherein (as seen in fig. A above or fig. 2) at least one of the first switch outlet (35a) or the second switch outlet (35b) extends along a same line as at least one of the first switch inlet (39a) or the second switch inlet (39b).
In reference to claim 19, Fang teaches the flow path conversion pump, wherein (as seen in fig. 4A) the diaphragm is configured to, based on the motor rotating the impeller clockwise, receive a first external force from a water flow along a first flow path through the first housing outlet, the first switch inlet, and the first switch outlet, wherein the first external force causes the diaphragm to protrude toward and block a second flow path through the second housing outlet, the second switch inlet, and the second switch outlet.
In reference to claim 20, Fang teaches the flow path conversion pump, wherein (as seen in fig. 4B) the diaphragm is configured to, based on the motor rotating the impeller counterclockwise, receive a second external force from a water flow along a second flow path, wherein the second external force causes the diaphragm to protrude toward and block a first flow path.

Response to Arguments
The arguments filed September 16, 2022 with respect claim 1 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Mota.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horn, Martin (DE 4408380) teaches a pump wherein the diaphragm is prestressed in the direction of one of the ports for the purpose of saving an installation space (see ¶14 of translation).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746